THE THIRTEENTH COURT OF APPEALS

                                   13-22-00223-CV


    In the Matter of the Marriage of Xavier Arrisola and Lindsay Denise Roschetzky
                               and in the Interest of X.B.A.


                                  On Appeal from the
                       36th District Court of Bee County, Texas
                        Trial Court Cause No. B-21-1143-CV-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

July 21, 2022